 



Exhibit 10.12
EVERGREENBANCORP, INC.
SECOND AMENDED 2000 STOCK OPTION AND EQUITY COMPENSATION PLAN
RESTRICTED STOCK LETTER AGREEMENT
TO:
                                                                                                     
     The Plan Administrator of the EvergreenBancorp, Inc. Second Amended 2000
Stock Option and Equity Compensation Plan (the “Plan”) is pleased to inform you
that you have been selected to receive a grant of
                                                             shares of the
Common Stock of EvergreenBancorp, Inc. (“Company”). Such shares are “restricted
stock” under the Plan (“Restricted Stock”) and are subject to the terms and
conditions set forth below and in the Plan. A copy of the Plan is attached and
incorporated into this Agreement by reference. In the event of a conflict
between the terms and conditions of the Plan and the terms and conditions
hereof, the former shall govern. Capitalized terms used herein that are not
defined herein shall have the meaning given to such terms in the Plan.
     Price of Shares: No consideration is required to be paid by you for the
shares of Restricted Shares. However, your right to continue to own the shares
free of the restrictions (including, without limitation, the requirement that
they be forfeited) set forth herein is subject to satisfaction of the conditions
set forth herein below.
     Status as Shareholder: You have all the rights of a shareholder (including
voting, dividend and liquidation rights) with respect to shares of Restricted
Stock that are issued and delivered to you hereunder, until such shares are
forfeited or reacquired by the Company in accordance with the terms hereof and
the Plan.
     Forfeiture of Restricted Stock: If your employment with Company terminates
for any reason whatsoever, then all unvested shares of Restricted Stock shall be
forfeited by you and reacquired by Company, without payment to you therefor.
Such forfeiture and reacquisition shall occur automatically, without the need
for action by any person.
     Transfer of Restricted Stock: Shares of Restricted Stock and the rights and
privileges conferred by the Plan may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise). However,
shares of Restricted Stock may be transferred, assigned, pledged or hypothecated
after and as they vest.

1



--------------------------------------------------------------------------------



 



     Vesting: Your shares of Restricted Stock shall vest in accordance with the
following schedule.

                      Portion of Total Period of Your Continuous Employment    
    Restricted Stock that With the Company From The Date of This Letter        
Vests *
After 1 year
        20%
 
         
After 2 years
        40%
 
         
After 3 years
        60%
 
         
After 4 years
        80%
 
         
After 5 years
        100%

 

*   Rounded up in each case to the nearest whole number; provided, however, that
in no event will you have the right to acquire hereunder, over the entire
vesting period, more than the total number of shares of Restricted Stock subject
to this Letter Agreement.

In the event your employment is involuntarily terminated other than for cause
within one (1) year following a Change of Control, then all shares of Restricted
Stock under this Letter Agreement will vest.
     Section 83(b) Election: You acknowledge that you understand the following:

  a.   Under Section 83(a) of the U.S. Internal Revenue Code of 1986, as amended
(the “Code”), the excess of the fair market value on the date of vesting of the
shares of Restricted Stock over the fair market value on the date of grant of
such shares will be taxed at the time of vesting as ordinary income and subject
to payroll and withholding taxes and to tax reporting, as applicable.     b.  
You may elect under Section 83(b) of the Code to be taxed at ordinary income tax
rates based on the fair market value of the shares of Restricted Stock at the
time such shares are granted, rather than at the time and as the shares of
Restricted Stock vest. Such election (an “83(b) Election”) must be filed with
the Internal Revenue Service within thirty (30) days from the date of grant. You
(a) will not be entitled to a deduction for any ordinary income previously
recognized as a result of the 83(b) Election if shares of Restricted Stock are
subsequently forfeited to the Company, and (b) if the value of the shares of
Restricted Stock subsequently declines, the 83(b) Election may cause you to
recognize more compensation income than you would have otherwise recognized. The
form for making an 83(b) Election is attached hereto as Exhibit A. FAILURE TO
FILE SUCH ELECTION WITHIN THE REQUIRED THIRTY (30) DAY PERIOD AND AS OTHERWISE
DESCRIBED IN THE FORM MAY RESULT IN THE

2



--------------------------------------------------------------------------------



 



      RECOGNITION OF ORDINARY INCOME BY YOU AS SHARES OF RESTRICTED STOCK VEST.
    c.   The foregoing is only a summary of the federal income tax laws that
apply to the shares of Restricted Stock and does not purport to be complete. YOU
ARE DIRECTED TO SEEK INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF
THE CODE ANY OTHER APPLICABLE TAX LAWS, AND THE TAX CONSEQUENCES OF YOUR DEATH.

     Delivery of Stock Power and Assignment Separate From Certificate: You agree
to deliver a Stock Power and Assignment Separate from Certificate in the form
attached as Exhibit B (with the name of the transferee, number of shares,
certificate number and date left blank), executed by you and your spouse, if
any, along with any certificate(s) evidencing shares of Restricted Stock issued
to you to the Secretary of the Company or its designee (“Escrow Holder”). BY
EXECUTING THIS AGREEMENT, YOU APPOINT THE ESCROW HOLDER TO HOLD SUCH STOCK POWER
AND ANY SUCH CERTIFICATE(S) IN ESCROW AND TO TAKE ALL SUCH ACTIONS, AND
EFFECTUATE ALL SUCH TRANSFERS AND/OR RELEASES OF SUCH SHARES, AS ARE REQUIRED TO
EFFECTUATE THE TERMS OF THIS AWARD (INCLUDING, WITHOUT LIMITATION, TRANSFERRING
ANY SHARES SUBJECT TO THE STOCK POWER OUT OF YOUR NAME AND INTO THE NAME OF ANY
PERSON OR CANCELING SUCH SHARES). The foregoing appointment is a power coupled
with an interest and may not be revoked by you. You and the Company agree that
any Escrow Holder will not be liable to any party to any person for any actions
or omissions, unless Escrow Holder is grossly negligent relative thereto. Escrow
Holder may rely on any letter, notice or other document executed by any
signature purported to be genuine and may rely on advice of counsel and obey any
order of any court with respect to the transactions by this Agreement. Shares of
Restricted Stock subject to this Award shall be released to you from escrow as
they Vest.
     Legend: You agree that shares of Restricted Stock subject to this Award may
be forfeited as described herein and that the certificate(s) representing such
shares will bear a legend in substantially the following form:
“The securities represented by this certificate are subject to certain transfer
and forfeiture restrictions and may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner. A copy of the agreement
and plan may be obtained at the principal office of the issuer. Such transfer
and forfeiture restrictions are binding on transferees of these shares.”
     YOUR PARTICULAR ATTENTION IS DIRECTED TO SECTION 13 OF THE PLAN, WHICH
DESCRIBES CERTAIN IMPORTANT CONDITIONS RELATING TO FEDERAL AND STATE SECURITIES
LAWS THAT MUST BE SATISFIED BEFORE THE SHARES OF RESTRICTED STOCK CAN BE ISSUED
TO YOU. THE COMPANY HAS NO OBLIGATION TO REGISTER THE SHARES THAT ARE ISSUED;
AND IF IT NEVER REGISTERS THE SHARES, YOU MAY NOT BE ABLE TO SELL THE SHARES YOU
RECEIVE. AT THE

3



--------------------------------------------------------------------------------



 



PRESENT TIME, EXEMPTIONS FROM REGISTRATION UNDER FEDERAL AND STATE SECURITIES
LAWS ARE VERY LIMITED AND MIGHT BE UNAVAILABLE TO YOU. CONSEQUENTLY, YOU MIGHT
HAVE NO OPPORTUNITY TO RECEIVE SHARES CAPABLE OF BEING RESOLD.

                  Very truly yours,    
 
                EVERGREENBANCORP, INC.    
 
           
 
  By                  
 
           
 
           
 
      Its Chief Executive Officer    

ACCEPTANCE AND ACKNOWLEDGMENT
     I, as resident of the State of                     , accept the shares of
Restricted Stock described above and in the EvergreenBancorp, Inc. Second
Amended and Restated 2000 Stock Option and Equity Compensation Plan and
acknowledge receipt of a copy of this Agreement, including a copy of the Plan. I
have reviewed the Plan and am aware of its terms, including the provisions of
Section 13.

                     
 
  Dated:                
 
     
 
     
 
Signature of Recipient of Restricted Stock      

By his or her signature below, the spouse of the recipient of Restricted Stock,
if such recipient is legally married as of the date of this Agreement,
acknowledges that having read this Agreement and the Plan, and being familiar
with the terms and provisions thereof, agrees to be bound by all the terms and
conditions of this Agreement and the Plan.

                     
 
  Dated:                
 
     
 
     
 
Signature of Spouse      

By his or her signature below, the recipient of Restricted Stock represents that
he or she is not legally married as of the date of this Agreement.

                     
 
  Dated:                
 
     
 
     
 
Signature of Recipient of Restricted Stock      

4



--------------------------------------------------------------------------------



 



EXHIBIT A
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986
     The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of the property described below:
     1. The name, address, taxpayer identification number and taxable year of
the undersigned are as follows:
     NAME OF TAXPAYER:
                                                                                                                                                                
     NAME OF SPOUSE:
                                                                                                                                                                
     ADDRESS:
                                                                                                                                                                                    
     SOCIAL SECURITY NO. OF TAXPAYER:
                                                                                                                        
     SOCIAL SECURITY NO. OF SPOUSE:
                                                                                                                                            
     2. The property with respect to which the election is made is described as
follows:                                          shares of the common stock of
EvergreenBancorp, Inc., a Washington corporation (the “Bank”).
     3. The date on which the property was transferred is:
                                                            
     4. The property is subject to the following restrictions:
     The property will be forfeited to the Bank if taxpayer’s services with the
Bank are terminated. The foregoing restrictions lapse in a series of
installments over a 4-year period ending on
                                                            .
     5. The aggregate fair market value at the time of transfer of such property
(determined without regard to any restriction other than a restriction that by
its terms will never lapse) is: $                    
     6. The amount (if any) paid for such property is: $   $0.00
     The undersigned has submitted a copy of this statement to the person for
whom the services were performed in connection with the undersigned’s receipt of
the above-described property. The undersigned is the person performing the
services in connection with the transfer of said property.

1



--------------------------------------------------------------------------------



 



     The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner of Internal Revenue.

                 
Dated:
               
 
               
 
               
Taxpayer
                             
 
               
 
          Print Name:    
 
               
 
               
Spouse
                             
 
               
 
          Print Name:    
 
               

IF YOU DECIDE TO MAKE AN 83(b) ELECTION, YOU MUST FILE THIS FORM WITHIN THIRTY
(30) DAYS OF THE DATE OF AWARD AND AS OTHERWISE DESCRIBED BELOW.
DISTRIBUTION OF COPIES
     1. The original is to be filed with the Internal Revenue Service Center
where the taxpayer’s income tax return will be filed. Filing must be made by no
later than thirty (30) days after the date the property was transferred.
     2. Attach one copy to the taxpayer’s income tax return for the taxable year
in which the property was transferred.
     3. Provide a copy to the Bank.

2



--------------------------------------------------------------------------------



 



EXHIBIT B
STOCK POWER AND ASSIGNMENT
SEPARATE FROM CERTIFICATE *
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto (Grantee to leave blank)
                                                                                                                        ,
(Grantee to leave blank)                                          shares of the
common stock of EvergreenBancorp, Inc., a Washington corporation, standing in
the undersigned’s name on the books of said corporation represented by
Certificate(s) No. (Grantee to leave blank)                      delivered
herewith, and does hereby irrevocably constitute the Secretary of said
corporation as attorney-in-fact, with full power of substitution, to transfer
said stock on the books of said corporation.

                 
Dated:
               
 
               
 
               
Taxpayer
                             
 
               
 
          Print Name:     
 
               
 
               
Spouse
                             
 
               
 
          Print Name:     
 
               

 
*GRANTEE AND HIS SPOUSE SHOULD SIGN THIS STOCK POWER AND ASSIGNMENT SEPARATE
FROM CERTIFICATE, BUT LEAVE BLANK THE NAME OF THE TRANSFEREE, NUMBER OF SHARES,
CERTIFICATE NUMBER AND DATE.

1